Title: To Thomas Jefferson from John Gordon and John Hull, 14 April 1781
From: Gordon, John,Hull, John
To: Jefferson, Thomas



Sir
Northumbd. 14th April 1781

Inclosed is a letter from Messrs Ball and Opie requesting the favour of your Excellency to grant them a flag of truce to go on board some of the Enemys vessells in quest of some slaves which they have lost. As the Representatives of this county we think it our duty to inform your Excellency that they are Gentlemen of unexceptionable characters and have from the earliest period of the revolution displayed the warmest attachment for their country. Their fortunes are but small, and the loss they have now sustained will be severely felt by them. Conscious that your Excellency is ever ready to alleviate the distress, and ease the minds of the people under your goverment, we flatter ourselves that you will comply with their requisition.
We have the honour to be wt great respect Your Excellenceys Most Obt. Hbe. Servts

J Gordon
Jno. Hull

